Citation Nr: 0818889	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-04 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected sinusitis.

3.  Entitlement to a disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).

4.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected cold injury residuals, right 
lower extremity.

5.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected cold injury residuals, left 
lower extremity.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003, September 2004, and March 
2006 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  

This case has been advanced on the Board's docket due to the 
advanced age of the veteran.  See 38 U.S.C.A. §7107 (West 
2002 & Supp. 2007); 38 C.F.R. § 20.900(c) (2007).

In a September 2007 rating decision, after the veteran 
perfected his appeal, the initial disability ratings for cold 
injury residuals to the right and left lower extremities were 
increased to 30 percent, effective in October 2005 (when he 
filed his claim).  Although 30 percent is the maximum rating 
available for residuals of cold injury under Diagnostic Code 
7122, the veteran indicated that he was not satisfied with 
the 30 percent disability ratings and wanted 100 percent 
disability ratings; therefore, the issue of whether 
disability ratings in excess of 30 percent for cold injury 
residuals of the right and left lower extremities is 
warranted remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to a RO rating decision assigning a 
particular rating, and a subsequent RO decision assigns a 
higher rating that is less than the maximum available 
benefit, the pending appeal is not abrogated).

FINDINGS OF FACT

1.  Audiometric test results correspond to numeric 
designations of no greater than I for the right ear and II 
for the left ear.

2.  The competent evidence of record does not demonstrate 
three or more incapacitating episodes of sinusitis per year 
requiring prolonged antibiotic treatment, or more than six 
non-incapacitating episodes of sinusitis per year, 
characterized by headaches, pain, and purulent discharge or 
crusting.

3.  For the period of the claim prior to January 12, 2007, 
the veteran's PTSD resulted in depression, irritability, 
panic attacks, nightmares, sleep impairment, and poor memory, 
but did not generally result in occupational and social 
impairment with reduced reliability and productivity.

4.  For the period of the claim from January 12, 2007, the 
veteran's PTSD has manifested in such symptoms as nightly 
panic attacks, severely impaired memory, depressed mood, 
anxiety, hypervigilance to loud sounds, and difficulty with 
abstract concepts.

5.  The veteran is currently in receipt of the maximum 
disability evaluation for residuals of cold injury of the 
right and left lower extremities; the veteran has not lost 
the use of either foot and the disability does not result in 
frequent hospitalizations or marked industrial impairment. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating 
for bilateral hearing loss have not been met for any period 
of the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 
Diagnostic Code 6100 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for sinusitis have not been met for any period of the 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.97, Diagnostic 
Code 6513 (2007).

3.  For the period of the claim prior to January 12, 2007, 
the criteria for a disability rating in excess of 30 percent 
for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2007).

4.  For the period of the claim from January 12, 2007, the 
criteria for a disability rating of 50 percent for service-
connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2007).

5.  The criteria for an initial disability rating in excess 
of 30 percent for cold injury residuals, right lower 
extremity, have not been met for the entire period of the 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7122 
(2007).

6.  The criteria for an initial disability rating in excess 
of 30 percent for cold injury residuals, left lower 
extremity, have not been met for the entire period of the 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7122 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

Here, letters were sent to the veteran in March 2003, June 
2004, November 2005, April 2006, and March 2006 that 
partially addressed the notice elements.  The March 2003, 
June 2004, and November 2005 letters informed him of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and of what evidence he should 
provide, informed him that it was his responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim, and asked him to notify the VA of any 
additional evidence that may be helpful to his claims.

As noted, the various notice letters did not make specific 
reference to the relevant diagnostic codes and other 
applicable information in connection with the veteran's 
claims for increased ratings for sinusitis and PTSD.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the U.S. 
Court of Appeals for the Federal Circuit stated that all 
notice errors are presumed prejudicial and require reversal 
unless the VA can show that the error did not affect the 
essential fairness of the adjudication.  

To do this, the VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the veteran, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the veteran 
has stated that he or she has no further evidence to submit, 
or where the record reflects that VA has obtained all 
relevant evidence.  

There must be a demonstration that there was no prejudice 
from a notice error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez- 
Flores.  

The veteran demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by the veteran's February 2005 substantive 
appeal, in which he referred to suffering three or more 
incapacitating episodes of sinusitis, as per the rating 
criteria.  In his June 2005 substantive appeal, the veteran 
referred to worsening PTSD symptoms, as well as his GAF Scale 
score and stated that the "higher evaluation criteria" had 
been met.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007); see also Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005).   

Further, the January 2005 statement of the case (for 
sinusitis) and June 2005 statement of the case (for PTSD) set 
forth the relevant diagnostic codes for the veteran's 
disabilities, and included a description of the rating 
formulas for all possible schedular ratings under the 
relevant diagnostic code.  He was thus informed of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above the disability 
evaluation that the RO had assigned.   

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  His service medical records, VA medical 
treatment records, and lay statements have been obtained. 
 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  He was also 
accorded VA examinations in May 2003, August 2004, February 
2006, December 2006, and January 2007 as part of his claims.  
38 C.F.R. § 3.159(c)(4).  

Significantly, neither the veteran nor his representative 
have identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of his claim for an increased rating for his 
back disability that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings:  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the rating assignment is appealed (whether original or 
not), consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999). 


Initial Compensable Rating for Bilateral Hearing Loss

In the July 2003 rating decision that is the subject of this 
appeal, the veteran's service-connected bilateral hearing 
loss was initially rated as noncompensably disabling under 
the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100.  

Under the law and regulations that have been in effect since 
before the veteran filed his claim for service connection in 
March 2003, the rating assigned for hearing loss is 
determined by a mechanical application of the rating 
schedule, which is grounded on numeric designations assigned 
to audiometric examination results. Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992). 

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of pure tone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 et. seq. Tables VI and VII as set 
forth following 38 C.F.R. § 4.85 are used to calculate the 
rating to be assigned. 
38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  38 
C.F.R. 
§ 4.86(a).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b).

A VA audiological examination conducted in May 2003 indicated 
pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
10
30
55
LEFT
30
30
35
55
55

Pure tone averages were 28.75 in the right ear and 43.75 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 92 percent in both ears.  These results correspond 
to Level I for both the right ear and left ear under Table 
VI.  

A VA audiological examination conducted in December 2006 
indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
50
60
LEFT
35
30
50
55
60

Pure tone averages were 42.5 in the right ear and 48.75 in 
the left ear.  Speech recognition ability was 92 percent in 
the right ear and 76 percent in the left ear.  These results 
correspond to Level I for the right ear and Level III for the 
left ear under Table VI.  

With application of the above test results to 38 C.F.R. § 
4.85, Table VI, the veteran's right and left ear hearing 
losses, at their very worst, are assigned a numeric 
designation of I and III, respectively.  These test scores 
result in the veteran's bilateral hearing loss being rated as 
noncompensably disabling under Diagnostic Code 6100.  See 38 
C.F.R. § 4.85. Therefore, a compensable initial evaluation is 
not warranted under Table VII.  Id.  This is true throughout 
the period of time during which his claim has been pending.  

Similarly, as is apparent from the results set out above, the 
veteran did not have thresholds of 55 decibels or more at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the veteran did not have thresholds 
of 30 decibels or less at 1,000 Hz and 70 decibels or more at 
2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for 
application.  No examiner has indicated that use of speech 
discrimination scores is inappropriate because of language 
difficulties.  38 C.F.R. § 4.85(c). Therefore, a compensable 
rating is not warranted under these rating criteria for the 
entire period of the claim. 

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that a compensable initial disability rating for 
the veteran's service-connected bilateral hearing loss is not 
warranted.

Increased Rating for Sinusitis

The veteran's sinusitis has been rated as 10 percent 
disabling for the entire period of the claim.

The veteran's sinusitis is evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6513, which provides for a 10 percent rating 
where there are one or two incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is warranted where there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  An incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.  
38 C.F.R. § 4.97.  

The veteran underwent a VA examination in May 2003.  The 
veteran reported developing sinusitis and undergoing surgery 
in service.  The veteran reported experiencing postnasal 
drip, nasal congestion, nasal airway obstruction, periorbital 
pruritus, and watery eyes for the last 60 years.  The veteran 
denied the presence of sinus headaches.  The examiner noted 
that the veteran did not have purulent discharge, but did 
have chronic postnasal drip, chronic nasal airway 
obstruction, and clear rhinorrhea.  

The veteran underwent another VA examination in January 2007.  
The veteran reported experiencing four to five sinus 
infections a year that requires antibiotics.  The veteran 
also reported occasional headaches and facial pain associated 
with his sinusitis.  The examiner noted chronic nasal airway 
obstruction and postnasal drip.  Examination revealed a nasal 
cavity without purulence or polyps.  The examiner noted that 
the veteran was not currently on any medication for his 
sinusitis, but recommended nasal steroids, nasal saline 
irrigation, and an antihistamine. 

A review of the medical evidence reveals that the veteran was 
seen on an outpatient basis on numerous occasions from 2003 
to the present.  The record does not contain any outpatient 
records concerning treatment for sinusitis, and no records 
demonstrating the prescription of antibiotics for 
incapacitating sinus infections.  

Contrary to the veteran's assertions, there is no evidence of 
any incapacitating episodes of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or more 
than six non-incapacitating episodes of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting at anytime during the pendency of this appeal.  
Although the veteran reported that he suffers from sinus 
infections four to five times a year and is prescribed 
antibiotics, the medical evidence of record does not show 
that he was prescribed antibiotic treatment for sinusitis 
during the pendency of this appeal.  The clinical and 
diagnostic findings on all of the medical reports since 2003 
show no evidence of purulence, crusting, or incapacitating 
episodes.   Thus, an evaluation in excess of 10 percent for 
sinusitis is  not warranted.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating for the entire period 
of the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. 
§ 5107; Gilbert, supra.  The claim for a schedular disability 
rating greater than 10 percent for sinusitis is, therefore, 
denied. 

Increased Rating for PTSD

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a). 

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss. 

A 50 percent rating is warranted where there is occupational 
and social impairment due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  The GAF Scale 
score is based on all of the veteran's psychiatric 
impairments.  A GAF Scale score of 41 to 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF Scale score of 21 to 
30 indicates behavior that is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communications or judgment, or inability to function in all 
areas. 

The veteran underwent a VA psychiatric examination in August 
2004.  The veteran and his granddaughter reported that the 
veteran gets "turned around" in his house and easily 
forgets where things are located.  The veteran reported that 
he can only sleep a few hours a night due to nightmares, 
which sometimes involved scenes from the war.  The veteran 
further reported experiencing poor appetite, inability to 
manage funds, depression, irritability, and frequent crying 
spells.  The examiner noted that the veteran was diagnosed 
with dementia the previous year.

On mental status examination, the examiner noted dysphoric 
mood, short- and long-term memory impairment, concentration 
impairment, and depression.  The examiner diagnosed the 
veteran with vascular dementia and PTSD, and assigned a GAF 
Scale score of 45.  The examiner opined that the veteran's 
PTSD symptoms were similar to those present upon examination 
in 2003, but that the veteran's depression and dementia 
seemed to have worsened.  The examiner stated that the 
veteran's depressive symptoms may be a component of his PTSD, 
and some studies suggest that individuals with chronic stress 
disorders are more vulnerable to "a dementia process."  The 
examiner concluded that the veteran's overall level of 
functioning was declining both due to PTSD-related factors 
and to factors independent of the PTSD diagnosis.

A January 2005 VA treatment record reveals that the veteran 
complained that he couldn't "remember anything."  The 
veteran was diagnosed with depressive disorder, dementia, and 
Alzheimer's, and assigned a GAF Scale score of 25.  

The veteran underwent another VA psychiatric examination in 
January 2007.  The veteran and his granddaughter reported 
poor appetite, sleep impairment, nightmares, poor memory, 
depression, irritability, poor impulse control, nightly panic 
attacks, and hypervigilance to loud sounds.  The examiner 
noted that the veteran's mood was anxious, and that he had 
difficulty with abstract concepts, very poor recent memory, 
and poor immediate memory.  The examiner stated that the 
veteran's depression is compounded by his PTSD symptoms, and 
assigned a GAF Scale score secondary to PTSD symptoms of 42.

The examiner stated that the veteran's PTSD symptoms had 
worsened since his last examination (in August 2004), as he 
experienced nightly dreams and panic attacks related to his 
war experiences.  The examiner also noted the veteran's 
hypervigilance to sounds, antisocial nature, and slim build 
(6 feet tall, 147 pounds).

A March 2007 VA treatment record reveals that the veteran 
reported flashbacks and nightmares.  The veteran's son 
reported that he thought the veteran was better than he had 
been.  

Considering all of the evidence of record, the Board finds 
that, for the period of the claim prior to January 12, 2007, 
the veteran's service-connected PTSD resulted in occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as depression, 
irritability, panic attacks, nightmares, sleep impairment, 
and poor memory, but did not generally result in occupational 
and social impairment with reduced reliability and 
productivity.  The evidence demonstrates that the veteran did 
not have symptoms prior to January 12, 2007, which would 
warrant a higher rating.  For example, upon examination in 
August 2004, the veteran's PTSD symptoms were found to be 
essentially the same as they were upon examination in 2003, 
and he was not found to demonstrate flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty in understanding complex commands, impaired 
judgment, or impaired abstract thinking.  

The Board also notes that the veteran's GAF scores prior to 
January 12, 2007 ranged from 25 to 45.  As previously noted, 
a GAF score of 45 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  However, the veteran denied any suicidal or 
homicidal ideation, obsessional rituals, or criminal 
behavior, and reported a close relationship with his family.  
The GAF score of 25, assigned in January 2005, appears to be 
based on the veteran's dementia and depression, as PTSD was 
not listed as a diagnosis and was not addressed in the 
evaluation.  

Therefore, prior to January 12, 2007, the veteran's PTSD 
symptoms did not manifest occupational and social impairment 
with reduced reliability and productivity, due to such 
symptoms as flattened affect, circumstantial, circumlocutory, 
or stereotyped speech, difficulty in understanding complex 
commands, impaired judgment, or impaired abstract thinking, 
as required for a higher disability rating of 50 percent 
under Diagnostic Code 9411.  For these reasons, the Board 
finds that the criteria for a disability rating higher than 
30 percent for service-connected PTSD have not been met for 
the period of the claim prior to January 12, 2007.

The Board also finds that, for the period of the claim from 
January 12, 2007 (the date of the latest VA examination), the 
veteran's PTSD symptoms meet the criteria for a 50 percent 
disability rating under Diagnostic Code 9411.  The January 
2007 VA examination revealed nightly panic attacks, severely 
impaired memory, depressed mood, anxiety, hypervigilance to 
loud sounds, and difficulty with abstract concepts.  While 
the veteran has been diagnosed with dementia, the examiner 
did not indicate that the symptoms reported by the veteran 
were caused by that disease, rather than his service-
connected PTSD.  Indeed, in assigning a GAF Scale score of 
42, the examiner specifically noted that the score was 
secondary to PTSD symptoms.  Further, the examiner stated 
that the veteran's PTSD symptoms had worsened since the 
August 2004 VA examination.

For the period of the claim from January 12, 2007, the 
veteran's PTSD symptoms have not manifested occupational and 
social impairment, with deficiencies in most areas, due to 
such symptoms as suicidal ideation, obsessional rituals, 
illogical, obscure, or irrelevant speech, near-continuous 
panic or depression, neglect of personal appearance, or 
inability to maintain effective relationships, as required 
for a higher disability rating of 70 percent under Diagnostic 
Code 9411.  For these reasons, the Board finds that the 
criteria for a disability rating higher than 50 percent for 
service-connected PTSD have not been met.  

Based upon the evidence and resolving all doubt in the 
veteran's favor, the Board finds that, for the period of the 
claim from January 12, 2007, the veteran's PTSD has resulted 
in occupational and social impairment with reduced 
reliability and productivity.  For the period of the claim 
from January 12, 2007, a 50 percent disability rating for 
PTSD is warranted.

Initial Disability Ratings for Cold Injury Residuals to 
Bilateral Lower Extremities

As noted, the veteran asserts that his cold injury residuals 
of the right and left lower extremities are more disabling 
than the current 30 percent rating he receives for each 
extremity.  The veteran has indicated that he believes he is 
entitled to a 100 percent disability rating for each 
extremity.

The veteran's residuals of cold injury of the right and left 
lower extremities have been evaluated under DC 7122, which 
provides for a maximum disability rating of 30 percent for 
cold injury residuals where there is evidence of arthralgia 
or other  pain, numbness, or cold sensitivity plus two or 
more of the following:  tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
x-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  38 C.F.R. § 4.104, DC 7122.  
Note (1) instructs that amputation of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, be evaluated 
under other diagnostic codes.  Also, other disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., must be 
evaluated, unless they are used to support an evaluation 
under DC 7122.  Id.  Note (2) states that each affected part 
is to be evaluated separately and the ratings combined in 
accordance with 
38 C.F.R. § 4.25 and § 4.26.  Id.

VA afforded the veteran an examination in February 2006.  The 
veteran reported that his feet feel cold, even in the summer, 
and denied any numbness, burning sensation, or pain.  The 
examiner noted that the feet were extremely cold to the 
touch, and were purplish in color, from the balls of the feet 
on the plantar surface into the toes.  The examiner also 
noted that there was no hair growth on the lower extremities 
or toes.   The veteran had full range of motion with no pain 
on manipulation of his ankle and foot.  The skin was dry, 
with normal texture and no ulcerations.  The examiner 
observed that the veteran had a slow gait, walked with a 
cane, and had straight posture for his age.  Neurological 
examination showed intact reflexes.  The veteran's left foot 
had a hallux valgus deformity, and his right foot had 
multiple mild hammer toe deformities.  The examiner noted 
that there were no findings indicative of peripheral 
neuropathy.  The diagnosis was cold injury to the lower 
extremities.  

The veteran is currently receiving the maximum disability 
rating possible under Diagnostic Code 7122.  He could receive 
a 40 percent rating for loss of use of the foot (under 
Diagnostic Code 5284), but the veteran clearly has not 
exhibited disability to this proportion.  Additionally, there 
is no indication that he has any other symptoms which have 
not been contemplated under his current rating to warrant 
separate or higher disability evaluations.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the veteran's 
service-connected cold injury residuals of the right and left 
lower extremities have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a higher initial disability rating for 
the entire period of the claim.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; Gilbert, supra.  The claim for initial disability 
ratings greater than 30 percent for cold injury residuals of 
the right and left lower extremities is, therefore, denied. 




ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.

A disability rating in excess of 10 percent for sinusitis is 
denied.

A disability rating in excess of 30 percent for PTSD for the 
period of claim from January 12, 2007, is denied.

A disability rating of 50 percent for PTSD for the period of 
the claim from January 12, 2007, is granted. 

An initial disability rating in excess of 30 percent for cold 
injury residuals, right lower extremity, is denied.

An initial disability rating in excess of 30 percent for cold 
injury residuals, left lower extremity, is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


